Citation Nr: 1640011	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  06-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma/bronchitis.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for lower extremity neuralgia/neuritis. 

4.  Entitlement to service connection for a right foot plantar fasciitis.  

5.  Entitlement to service connection for a left foot plantar fasciitis.  

6.  Entitlement to service connection for a right knee disability. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

8.  Entitlement to a rating in excess of 30 percent for PTSD.  

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to November 1986.  He also served in the Army National Guard from 1987 to 2003, which included periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, and September 2012 and September 2013 rating decisions by the RO in St. Petersburg, Florida.  Jurisdiction lies with the St. Petersburg, Florida RO. 

In his May 2013 substantive appeal, the Veteran requested a Board Videoconference hearing in regard to his claim for a higher rating for PTSD.  In June 2016, the Board received correspondence from the Veteran's attorney indicating the Veteran wished to withdrawal his hearing request. 38 C.F.R. § 20.704.

The issues of entitlement to service connection for sleep apnea, bilateral lower extremity neuralgia/neuritis, a right knee disability, and GERD as well as entitlement to a rating higher than 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's current asthma had onset in service.

2.  The Veteran's current right foot plantar fasciitis is the result of an injury in active service.

3.  The Veteran's left foot plantar fasciitis is the result of an injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for right foot plantar fasciitis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for left foot plantar fasciitis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may only be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  The term "active military, naval, or air service," includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.  

Analysis - Asthma

The Veteran asserts that onset of asthma occurred during his original period of active duty.  Affording the Veteran the benefit of the doubt, the Board agrees.

The Veteran's April 1980 report of medical examination at entry does not reflect any history or diagnosis of asthma.  On the contemporaneous April 1980 report of medical history, the Veteran noted a history of hay fever.  The examiner documented a history of seasonal rhinitis due to hay fever with no sequelae.  As such, the presumption of soundness applies unless the VA can meet its burden to rebut the presumption.   38 U.S.C.A. §§ 1111, 1137 (West 2014).  

In this case, there is significant evidence that asthma preexisted service and some evidence that it did not.  The evidence, however, does not establish that the Veteran's asthma clearly and unmistakably preexisted service.  Moreover, the evidence discussed below shows that it was aggravated therein.  Thus, the presumption of soundness applies. 

Approximately a month after joining the service, the Veteran was diagnosed with possible bronchitis.  A few days later in May 1980, he again sought treatment with complaints of severe dry cough, scratchy throat, and trouble breathing.  The provider noted wheezing in the lower lobes bilaterally.  The assessment was bronchitis and asthma.  

An August 1980 service treatment record (STR) reflects the Veteran was diagnosed with extrinsic asthma and allergic rhinitis after a spirometry test.  A January 1981 STR reflects the Veteran had an asthma attack the previous day, which spontaneously resolved.  A May 1984 service treatment record reflects the Veteran sought emergency treatment for shortness of breath.  Numerous additional STRs reflect treatment of and diagnosis of some form of asthma.  

The Veteran's father sent in a statement dated June 2012, which reflects the Veteran was treated for mild seasonal hay fever as a child; however, he was not treated for bronchitis or asthma until he was in the service.  The father indicated that the Veteran's breathing problems both began and worsened during service.  That the Veteran was not treated for asthma prior to service is also supported by an April 2012 statement from the Veteran's childhood physician, Dr. R.M.  

As discussed above, the Veteran is presumed sound at entry with regard to asthma.  He has a current diagnosis of asthma.  He was first diagnosed with asthma during active duty.  Evidence shows that he has received treatment for chronic asthma since his original period of active duty.  As a result of the foregoing, service connection for asthma is warranted. 

Analysis - Plantar Fasciitis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that his bilateral plantar fasciitis is related to injuries incurred during active duty and periods of ACDUTRA.  The Board observes that he has a current diagnosis of bilateral plantar fasciitis, satisfying the first element of service connection.

In August 2012, the RO received a statement from the Veteran discussing instances on duty in which he injured his feet.  He described an incident in 1993 when he was active duty as a cook with the National Guard in Japan.  He was in charge of all food service operations at the time and reported that one night a refrigerated trailer broke down and that all of the food needed to be moved so that it would not spoil.  During the course of this activity, he jumped from the top of one trailer to the ground.  He states that he landed hard on both of his feet and that his boots probably prevented his ankles from breaking.  Thereafter, the bottoms of his feet were very painful.  The Veteran also stated that there was no medical support available at that time due to the field environment they were in and that he was short handed because a cook had been sent to the hospital.

In 2012, the Board received three buddy statements from former military colleagues discussing the 1993 incident.  B.S.'s statement indicates that he was in the Veteran's National Guard Company and was with him in the summer of 1993 when the company was on active duty at Camp Zama, Japan.  They cooked out of a large mess tent and food was stored in a tractor trailer refrigerator.  Temperatures had to be checked to make sure the food stayed chilled.  The refrigerator motor on the trailer truck that held the chilled food broke down late one evening after many in the company were already sleeping.  

Camp Zama sent a new refrigerator truck that night and all the cooks had to transfer perishable items from the broken truck to the new one. Members of the company were all rushing so perishables would not spoil.  B.S. stated that the Veteran jumped from the top of the trailer to the ground.  When he landed, B.S. thought he did something to his ankle, but the Veteran said he felt like he hurt his feet.  B.S. noted that the Veteran seemed to have trouble getting around the rest of the time they were at Camp Zama.  B.S. stated that the company didn't have a lot of cooks and was feeding over 100 soldiers three meals a day from a tent in the hot humid Japanese summer.  

C.K. stated that he served with the Veteran during a period of active duty in 1993 at Camp Zama, Japan in which they both served in a field kitchen; C.K. stated that the weather was hot and humid and late one night, one of the refrigerated trailers broke.   All of the cooks had to help move the food from one trailer to the other before it spoiled.  C.K. states he remembers the Veteran running back and forth trying to arrange the new trailer; C.K. states that the Veteran tried to jump from the top of one trailer to the ground.  When the Veteran landed, he said that he felt like he had hurt the bottom of his feet.  The rest of their time at Camp Zama, C.K. reported that the Veteran complained that his feet were hurting.  C.K. stated that although others encouraged the Veteran to seek treatment, the Veteran indicated that he didn't have time and would pursue treatment after returning home.  

A letter from another military colleague G.S. stated that the Veteran had problems with his feet beginning in 1993, although much worse after 1997.  G.S. stated that the Veteran's National Guard Company did not deploy with medical support or medics in 1993 and they relied on whatever medical services were available.  G.S. reported that one of the cooks had been sent to the hospital for treatment and the field kitchen was short handed.  

Although there is no contemporaneous medical evidence reflecting a jump from height in 1993 which resulted in the Veteran complaining of bilateral foot pain; there is significant competent and credible lay evidence.  The lay evidence is competent because it describes events that were subject to personal experience and do not require medical training and expertise.  The Board has no reason to doubt the credibility of this lay evidence. 

An October 1996 report of medical history reflects no complaint of foot trouble or neuritis.  

A February 1999 treatment note reflects the Veteran complained of pain in both feet, with intermittent feelings of numbness in the right foot only.  An STR from April 1999 reflects the Veteran complained of persistent pain in the right and left heels for the previous two years in spite of local injection with steroids and other oral medications.  Impression was persistent pain in the right and left heels, etiology to be determined.  The Board can find no evidence of record showing that the Veteran's bilateral feet were conservatively treated for the two years prior to this visit.   Moreover, the Veteran's annual medical certificate dated October 1998, which the Veteran certified as true and signed, reflects that the Veteran reported no current medical problems, no medical problems since his last physical examination, no treatment by a physician or other health care provider since the last periodic examination; and no prescription medications since the last periodic physical examination.

An April 1999 private treatment note of Yale New Haven Hospital, the Veteran had a fascia excision bilaterally.  Although the claims file only contains the operation report for the right fascia excision, the Veteran has presented competent evidence from himself and from private medical providers that he also had a fascia excision on the left foot.  See, e.g., October 2013 report of Dr. D.L. stating the Veteran had a well-healed scar on the plantar aspect of both feet. 

In an August 2012 statement, the Veteran stated that bilateral foot pain had consistently bothered him since service, and that he couldn't walk without orthotic support.  He reported that he changed careers in 2000 from a chef to a teacher because he could not continue to walk and stay on his feet.  He also reported that he still occasionally had to miss work due to his feet being painful and swollen.  Treatment records reflect periodic complaints of bilateral foot pain since approximately 1999. 

An undated letter from Dr. R.S., received by the RO in October 2012, reflects the physician's opinion that the Veteran's bilateral plantar fasciitis was more likely than not caused by incidents that occurred during service, particularly the 1993 incident of landing hard on his feet, and further aggravated by being on his feet as a cook and participating in PT during service.  See also September 2012 treatment note of Dr. R.S. 

Resolving reasonable doubt in the Veteran's favor, he has met the second and third criteria for service connection.  There is competent and credible lay evidence showing that a bilateral foot injury occurred in 1993 and there is medical evidence connecting the Veteran's current disability to that in-service injury.   Although there is evidence contrary to the claim, the evidence is at least in equipoise.  Therefore, considering the benefit of the doubt doctrine, service connection for bilateral plantar fasciitis is warranted. 






						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for asthma is granted.

Service connection for right foot plantar fasciitis is granted.

Service connection for left foot plantar fasciitis is granted.



REMAND

Issuance of SOC/Manlincon

The Veteran's claims for service connection for GERD and a right knee disability were adjudicated by the RO in a September 2013 rating decision.  Thereafter the Veteran submitted a timely Notice of Disagreement.  As the RO has not yet issued an SOC with respect to this claim, the Board must remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Bilateral Foot Neuritis/Neuralgia

The Veteran asserts that his bilateral foot neuritis/neuralgia is related to service.  The opinions of record only discuss the causative etiology of this condition in relation to his bilateral plantar fasciitis.  Further opinion is needed as to direct service connection, a secondary service connection basis, and an aggravation basis. 

Psychiatric Disability & TDIU

The Veteran is currently diagnosed with several psychiatric disabilities, to include PTSD, depression, anxiety, and attention deficit hyperactive disorder (ADHD).  The only psychiatric condition that is currently service-connected is PTSD.  It is clear from the record that the Veteran has significant impairment in attention and concentration due to ADHD.  There may also be overlap between symptoms of the Veteran's psychiatric conditions.  A VA examination is needed to discuss the whether additional psychiatric disabilities are related to service.  


The TDIU issue is inextricably intertwined with his increase rating claim for PTSD. 

Sleep Apnea

Medical evidence suggests that the Veteran's currently diagnosed sleep apnea may be related to his weight.  As the Board has granted and is remanding orthopedic and psychiatric issues which may have bearing this issue; the issue of service connection for sleep apnea is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issues an SOC regarding the Veteran's claims for service connection for GERD and a right knee disability.  These issues should not be certified to the Board, unless the Veteran or his representative submits a timely substantive appeal.

4.  Request an expert medical opinion regarding the Veteran's claim for bilateral lower extremity neuritis.  The entire claims file should be made available to and reviewed by the provider.  No physical examination is required unless the provider deems one necessary.  The provider is asked to answer the following inquiries:

(a) Is it at least as likely as likely as not the Veteran's bilateral lower extremity neuritis had onset during active duty or ACDUTRA?  

(b) Is it at least as likely as likely as not the Veteran's bilateral lower extremity neuritis is caused or aggravated by an event of active duty, to include the 1993 incident at Camp Zama, Japan discussed above?

(c) Is it at least as likely as likely as not the Veteran's bilateral lower extremity neuritis was caused by the Veteran's bilateral plantar fasciitis?

(d) Is it at least as likely as likely as not the Veteran's bilateral lower extremity neuritis is/was aggravated by the Veteran's bilateral plantar fasciitis?

Thorough explanation for all opinions provided is required.  Citation to pertinent medical treatise literature is encouraged but not required.  

5.  Then, schedule the Veteran for a psychiatric examination.  The entire claims file must be provided to and reviewed by the provider; the examination report must indicate that this review was conducted.  All examination findings, along with a complete explanation for all opinions expressed must be set forth in the examination report.  The provider is asked to answer the following inquiries:

(a)  Identify all current psychiatric disabilities (a disability present at any time since 2005, even if not shown on the current examination).

(b)  With respect to each diagnosed acquired psychiatric disability besides PTSD (if extant), the examiner should provide an opinion, as to whether it is at least as likely as not the disability had its onset in, or is otherwise the result of a disease or injury in active military service or ACDUTRA; or an injury in INACDTRA.

(c)  The examiner must explicitly state whether the symptoms of his service connected psychiatric disabilities can be separated from any disabilities that are not service connected.   If the symptoms are distinguishable, the examiner must clearly identify which symptoms are due to each psychiatric disability. 

(d)  The examiner should identify the symptoms and occupational and social impairment associated with the service connected disabilities.  

(e)  The examiner is asked to discuss the functional impact of each of the Veteran's psychiatric disabilities on his social and occupational abilities as well as activities of daily living.

6.  After the above development has been completed, request a medical opinion regarding whether sleep apnea is related to service.  A physical examination is not required unless one is deemed necessary.  The provider should opine whether it is at least as likely as not the Veteran's sleep apnea was caused by a disease or injury in active service or ACDUTRA or an injury in INACDUTRA; or is caused or aggravated by a service-connected disability.  The examiner should consider whether the service connected orthopedic disabilities as likely as not caused weight gain or whether obesity began in service.  The opinion should be supported by reasons. 

7.  If any benefit on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Mark D. Hindin
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


